DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
        1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 11146676). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17498170
1. A method for automatically authenticating an incoming call, the method comprising: receiving a call from a calling device, wherein the call includes an identifier associated with the calling device; receiving, separately from the call, authentication data associated with a device or a user; determining, using the identifier and the authentication data, that the authentication data is associated with the same calling device that initiated the call; verifying the authentication data; and based on a result of the verification, determining that the call is initiated by an authenticated device or user. 
US patent No. 11146676 
1. A method for automatically authenticating an incoming call, the method comprising: receiving, by one or more computing devices, a request from a calling device to establish a communications session, wherein the request is transmitted from the calling device after an application executing on the calling device has been idle on a product page of an e-commerce website for more than a period of time; receiving, at a first subsystem, a call from the calling device after accepting the request, wherein the call includes an identifier associated with the calling device; receiving, at a second subsystem separate from the first subsystem and separately from the call, authentication data associated with the calling device or a user of the calling device, wherein the authentication data includes a shared secret and a login credential; determining, using the identifier and the authentication data, that the authentication data is associated with an authenticated calling device or an authenticated user of the calling device based on: verifying whether the shared secret is a valid shared secret by querying an authentication database that includes one or more valid shared secrets and comparing the shared secret to the one or more valid shared secrets; and determining whether the login credential is valid by querying the authentication database and comparing the login credential to one or more valid login credentials; based on a result of the verification, determining that the call is initiated by the authenticated calling device or the authenticated user of the calling device; and if determined that the call is initiated by the authenticated calling device or the authenticated user of the calling device, routing the call based on a level of access or a status of the authenticated calling device or the authenticated user of the calling device, wherein the level of access or status is determined based on the login credential. 
Application No. 17498170
2. The method of claim 1, wherein the identifier includes at least one of: (1) a phone number of the calling device and (ii) a Caller ID Name (CNAM) associated with the phone number of the calling device.
US patent No. 11146676 
2. The method of claim 1, wherein the identifier includes at least one of: (i) a phone number of the calling device and (ii) a Caller ID Name (CNAM) associated with the phone number of the calling device.
Application No. 17498170
4. The method of claim 1, wherein the authentication data includes a user identifier and a password.
US patent No. 11146676
4. The method of claim 1, wherein the login credential includes a user identifier and a password. 
The subject matter claimed in the instant application is fully disclosed in the US patent 11146676 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 11146676). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      

Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. (US 20110143714) in view of O'Hare et al. (US 9613220). 
Regarding claims 1, 8 and 15, Keast discloses a method for automatically authenticating an incoming call (Paragraphs: 336 and 0067: Keast discusses how a system automatically obtain the authentication token over the data channel, call the appropriate end point on the voice channel), the method comprising: receiving a call from a calling device, wherein the call includes an identifier associated with the calling device (Paragraph: 0037 and Claim.23: Keast discusses how a system collecting calling party identifiers from the incoming voice calls); determining, using the identifier and the authentication data, that the authentication data is associated with the same calling device that initiated the call (Paragraph: 0037, Claims 21 and 24: Keast discusses how a system configure to park multiple voice calls that are found to match to the same phone number identifier information; and how the system use same calling number identifier corresponding to the stored identifier that provided an authentication token); verifying the authentication data (Paragraphs: 0023, 0025 and 0040: Keast discusses how a system use comparisons to verify authenticity of devices presenting information as valid); and based on a result of the verification, determining that the call is initiated by an authenticated device or user (Paragraphs: 0023, 0025 and 0040-0041).
Keast discloses the invention set forth above but does not specifically points out “receiving, separately from the call, authentication data associated with a device or a user”
O'Hare however discloses receiving, separately from the call, authentication data associated with a device or a user (Col.9 lines 1-9, Col.27 lines 56-67 and Col.51 lines 4-25: O'Hare discusses how a system allow to use an application program interface (API) or a cryptographic API (CAPI) to request authentication before unlocking a document, i.e. separately from the call; and how a mail server, a network, a cellular phone, a personal or mobile computing device, a workstation, or the like, may all make authentication requests that can be filled by the authentication process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Keast, and modify a system to receiving, separately from the call, authentication data associated with a device or a user, as taught by Lee, thus provide a method for securing virtually any type of data from unauthorized access or use and securely storing and retrieving user authentication data such as login and password, as discussed by Lee.   
Considering claims 2, 9, and 16, Keast discloses the method of claims 1, 8 and 15, wherein the identifier includes at least one of: (1) a phone number of the calling device and (ii) a Caller ID Name (CNAM) associated with the phone number of the calling device (Paragraphs: 0034 and 0036: Keast discusses a telephone number, such as a Dialed Number Identification Service (DNIS) number and calling party identification information). 
Considering claims 3, 10 and 17, Keast discloses the method of claims 1, 8 and 15, wherein the authentication data includes a second identifier, the second identifier including at least one of: (1) a phone number associated with the device or the user, (11) a device identifier associated with the device, (111) a user identifier associated with the user, and (iv) an identifier associated with a software program executing on the device (Paragraphs: 0034, 0036, 0041 and Claim.23: Keast discusses how a system identified by a unique calling party identifier, authorizing services on the voice call from which that calling party identifier was collected).
Considering claims 4, 11 and 18, Keast discloses the method of claims 1, 8 and 15, wherein the authentication data includes a user identifier and a password (Paragraphs: 0054 and 0022).   
Considering claims 5, 12, and 19, Keast discloses the method of claims 1, 8, and 15, wherein the authentication data includes a shared secret (Paragraphs: 0029, 0039 and 0054: Keast discusses how a password, PIN, or other user credential can be supplied by the user and also discusses an encryption with a shared secret key). 
Considering claims 6, 13 and 20, Keast discloses the method of claims 1, 8 and 15, wherein the verification of the authentication data includes accessing an authentication database (Paragraphs: 0036-0037: authentication using an ANI information to match a database entry).
Considering claims 7 and 14, Keast discloses the method of claims 1 and 8, wherein the determination that the authentication data is associated with the same calling device that initiated the call includes comparing the identifier of the call with an identifier included in the authentication data (Paragraphs: 0036-0037 and 0041). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             10/11/2022